Citation Nr: 0323573	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a pulmonary disability 
to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to service 
connection for a pulmonary disability to include asbestosis.


FINDINGS OF FACT

1.	The medical evidence shows that the veteran does not 
currently have asbestosis or asbestos disease of the 
lung.

2.	Chronic obstructive pulmonary disease first manifested 
several years after service and is not related to the 
veteran's period of service or to exposure to asbestos 
in service.


CONCLUSION OF LAW

A pulmonary disability to include asbestosis was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  Information regarding the veteran's exposure 
to asbestos in service was obtained from the Navy Medical 
Liaison Office.  The RO obtained treatment records from the 
veteran's treating physicians.

The veteran was afforded VA examinations in January 2002 and 
August 2002 to determine the nature and extent of the claimed 
asbestosis.  The VA obtained a medical opinion as to whether 
the veteran currently has a pulmonary disability related to 
asbestos exposure in service.  Pertinent VA treatment records 
were obtained.

The veteran and his representative have been provided with a 
statement of the case and a supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail.  In letters 
dated in July 2001 and September 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what the VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board finds that the VA 
notified the veteran and the veteran's representative of the 
information and any medical or lay evidence not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (August 19, 2002) contains guidelines for the 
development of asbestos exposure cases.  Subparagraph (a) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

Subparagraph 7.21(b) pertains to occupational exposure, and 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  Noted is that the latent period varies 
from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  Subparagraph 7.21(c) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.

Subparagraph 7.21(d) provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Factual Background

The veteran's DD 214 indicates that the veteran served on 
active duty from January 1958 to July 1959.  His military 
occupation was a Fireman.  In a January 2002 statement, the 
Navy Medical Liaison Office stated that there was no way of 
determining to what extent the veteran was exposed to 
asbestos during his Naval service.  The Navy Medical Liaison 
Office indicated that the general specifications for ships 
during the period of the veteran's Naval service required 
heated surfaces to be covered with an insulating material and 
it was noted that it was highly probable that asbestos 
products were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The Navy 
Medical Liaison Office concluded that because the veteran's 
occupation was a Fireman, the probability of exposure to 
asbestos is highly probable; however, a positive statement 
that the veteran was or was not exposed cannot be made.

The veteran's service medical records do not show any 
complaints or treatment for lung disabilities.  The veteran's 
separation examination dated in July 1959 shows a normal 
clinical evaluation of his lungs and chest and a negative 
chest x-ray.  

A VA chest x-ray in January 1997 revealed chronic obstructive 
pulmonary disorder and parenchymal scarring lower lobes.

A medical report dated in September 1998 from Dr. R. L. 
indicates that the veteran has parenchymal abnormalities 
consistent with pneumoconiosis.  Dr. R. L. did not diagnose 
the veteran with any lung disability or disease.

A VA chest x-ray in January 2002 revealed emphysema, chronic 
interstitial lung disease and chronic parenchymal changes 
with scarring more marked lower lobes.  

The veteran was afforded a VA spirometric exam in January 
2002.  The diagnosis was chronic obstructive pulmonary 
disease and it was interpreted that the spirometry was within 
normal limits.

Treatment records from Dr. M. I. dated from December 2000 to 
February 2001 indicate that the veteran has chronic 
obstructive pulmonary disease and severe obstructive sleep 
apnea.  

The veteran was afforded a VA examination in January 2002 by 
Dr. W. T.  Dr. W. T. reviewed the claims folder and commented 
that the records from Dr. M. I. revealed only sleep apnea and 
chronic obstructive pulmonary disease, but not asbestosis.  A 
January 2002 chest x-ray revealed emphysema, chronic 
interstitial lung disease and chronic parenchymal changes 
with scarring more marked lower lobes.  Dr. W. T. determined 
that there was nothing in the chest x-ray that would indicate 
that the veteran had exposure to asbestos.  Dr. W. T. 
concluded that the veteran does not have a problem with 
asbestosis and that his difficulty is not due to asbestos 
exposure.

The veteran submitted treatment records from his VA treating 
physician, Dr. B. M., from May 2002.  Dr. B. M. opined that 
the veteran's chronic obstructive pulmonary disease was 
damage most likely caused by his exposure to asbestos while 
serving with the Navy.  A May 2002 VA primary care treatment 
record indicates that Dr. B. M. indicated that the assessment 
was chronic obstructive pulmonary disease with asbestos 
exposure and scarring on chest x-ray, consistent with 
asbestosis.

The veteran was afforded another VA examination in August 
2002 to reconcile the two contradictory VA diagnostic 
conclusions by Dr. W. T., the VA examiner, and Dr. B. M., the 
VA treating physician.  The examiner was asked to render an 
opinion as to whether the veteran's lung disease is a 
medically recognized residual of his "highly probable" 
exposure to asbestos in the performance of his duties as a 
Fireman during active Navy service from January 1958 to July 
1959.

The August 2002 VA examination report indicates that the VA 
examiner, Dr. M. S., carefully reviewed the claims folder.  
Dr. M. S. indicated that the diagnostic tests, including the 
x-ray and the spirometry study, did not reflect consistence 
with the symptoms complained of by the veteran.  Dr. M. S. 
indicated that the results of the chest x-rays done in the 
past do show horizontal opacities in both the lower lobes and 
differential could be subsegmental atelectasis or parenchymal 
scarring.  Dr. M. S. indicated that for somebody who has been 
exposed to asbestos-containing surroundings, this is also a 
part of the differential, that is asbestosis.  Dr. M. S. 
noted that this has not changed nor has it progressed since 
then and in itself does not mean the patient has pulmonary 
impairment.  Dr. M. S. indicated that it meant that the 
patient was exposed to asbestos and he saw nothing more, and 
that pulmonary impairment is not present is shown by the 
diagnostic studies done like the spirometry and also the 
chest x-ray does not show honeycomb structures that show 
asbestosis or any other changes spreading upwards to the 
upper lobes.  

Dr. M. S. indicated that the damage asbestosis does to the 
lung tissue is more of a restrictive disease process than 
obstructive and what the veteran has is more of an 
obstructive disease process which was caused more by his 
heavy smoking than anything else.  A person with normal total 
lung capacity does not have restrictive pulmonary condition, 
and if he does not have restrictive pulmonary condition then 
asbestosis has no role in his current pulmonary status.  Dr. 
M. S. determined that the fact that the veteran is obese, 
anatomical changes of his upper respiratory tract have led to 
sleep apnea, and his tobacco abuse has led to chronic 
obstructive pulmonary disease.  Dr. M. S. stated that the 
restrictive pattern with decrease in lung volumes found in 
asbestosis is not there.  There should be pleural plaques 
which are either characterized by thickening or calcification 
along the parietal pleura, particularly along the lower lung 
fields and diaphragm or cardiac border, which so far has not 
been shown in any of the x-rays done.  Dr. M. S. indicated 
that there has not been any kind of pleural effusion which 
may also occur and since there is no presence of irregularity 
in the opacity, which would be the first to be noted in the 
lower lung fields, the diagnosis of asbestosis was ruled out.  
Dr. M. S. concluded that what the veteran has at present, as 
indicated by the spirometry, was moderate chronic obstructive 
pulmonary disease.


Analysis

The veteran contends that he has asbestosis as a result of 
exposure to asbestos while serving as a Fireman in the Navy.  
He contends that his job entailed working on boilers and 
other engine room equipment aboard a steam-powered vessel.  
He asserts that all of the boilers, and even the doors to the 
boilers, contained large amounts of asbestos and that he was 
exposed during his working time aboard the ship.

The veteran submitted a medical report from Dr. R. L. dated 
in December 1998 and treatment records from Dr. M. I. dated 
from December 2000 to February 2001.  Neither the report nor 
the records contained a diagnosis of asbestosis.  

A January 2002 VA examination revealed emphysema, chronic 
interstitial changes, and scarring of the lower lobes, but 
nothing that the VA examiner found that would indicate that 
the veteran had asbestosis.

In a May 2002 VA treatment record, Dr. B. M., a VA staff 
physician, stated that the scarring on the veteran's chest x-
ray was consistent with asbestosis.  However, a diagnosis of 
asbestosis was not made.  In a May 2002 statement, Dr. B. M. 
indicated that the veteran had chronic obstructive pulmonary 
disease; a diagnosis of asbestosis was not made.

Dr. M. S., the VA examiner who conducted the August 2002 VA 
examination, ruled out asbestosis and diagnosed moderate 
chronic obstructive pulmonary disease.  After review of the 
veteran's medical evidence, Dr. M. S. pointed out that there 
was an absence of the honeycomb structures that show 
asbestosis or any other changes spreading upwards in the 
upper lobes.  Dr. M. S. stated that the damage that 
asbestosis does to the lung tissue is more of a restrictive 
disease process rather than the veteran's obstructive 
disease, which was caused more by the veteran's heavy smoking 
than anything else.  Dr. M. S. also stated that the diagnosis 
of asbestosis was ruled out because there were no restrictive 
patterns with decrease in the lung volumes, no pleural 
plaques, no kind of pleural effusion, and no presence of 
irregularity in the opacity.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty 
or lack thereof may be a factor.  In every case, the Board 
must support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more probative 
than the other.

In the present case, the Board finds that the August 2002 VA 
examination report has great evidentiary weight.  Dr. M. S. 
reviewed the veteran's medical records including the 
diagnostic testing results, and examined the veteran before 
concluding that the veteran did not have asbestosis.  The 
Board notes that Dr. M. S. is a pulmonologist who has special 
knowledge in the field of pulmonary diseases and is competent 
to render a medical diagnosis and a medical opinion as to 
etiology.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Dr. 
M. S. also gave reasons and bases for the conclusions that 
the veteran does not have asbestosis.  Dr. M. S. discussed 
the medical evidence that supported his conclusion and 
indicated that the x-rays, diagnostic tests, and examination 
of the veteran's lungs were not consistent with a diagnosis 
of asbestosis.

The veteran's own implied assertion that he currently has 
asbestosis is afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The medical evidence of record does not reflect 
findings or diagnosis of asbestosis.

There is current medical evidence that the veteran has 
chronic obstructive pulmonary disease; however the persuasive 
evidence of record establishes that the veteran's chronic 
obstructive pulmonary disease is not related to service 
including asbestos exposure in service.  

In a May 2002 statement, Dr. B. M., the VA staff physician, 
opined that the veteran's chronic obstructive pulmonary 
disease was damage most likely caused by the veteran's 
exposure to asbestos while serving with the Navy.

The Board finds that the May 2002 opinion from Dr. B. M. to 
have limited evidentiary weight.  It does not appear that Dr. 
B. M. had access to the veteran's claims folder.  Dr. B. M. 
did not provide any reasons or bases for her conclusion that 
the chronic obstructive pulmonary disease was caused by the 
veteran's asbestos exposure while serving with the Navy.  She 
does not address other possible causes of chronic obstructive 
pulmonary disease such as heavy smoking.

The Board points out that in the August 2002 VA examination, 
Dr. M. S. determined that the veteran does not have a 
pulmonary impairment due to asbestos exposure.  Chronic 
obstructive pulmonary disease was diagnosed.  Dr. M. S. 
attributed the veteran's chronic obstructive pulmonary 
disease to 40 to 45 years of heavy smoking.  Dr. M. S. 
concluded that the veteran did not have a lung disease due to 
asbestos exposure.  Dr. M. S. stated that the damage asbestos 
does to the lungs is more of a restrictive disease process 
other than obstructive.  Dr. M. S. indicated that the veteran 
had more of an obstructive disease process.  Dr. M. S. 
further noted that a person with normal total lung capacity 
did not have a restrictive pulmonary condition, and if he did 
not have restrictive pulmonary condition, the asbestosis had 
no role in his current pulmonary status.  Dr. M. S. concluded 
that because the veteran had an obstructive pulmonary 
condition, asbestos exposure was not responsible for his 
current lung disease.

As mentioned above, the Board finds that the medical opinion 
by Dr. M. S. is more probative than the opinion by Dr. B. M., 
because Dr. M. S. provided reasons and bases for his 
conclusion that the chronic obstructive pulmonary disease is 
not due to asbestos exposure and Dr. M. S. pointed to the 
medical evidence which supported the medical conclusion.  As 
noted above, Dr. B. M. did not provide any rationale for her 
conclusion.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 2002).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
pulmonary disability due to asbestos exposure to include 
asbestosis, and the persuasive medical evidence of record 
further shows that the veteran's current lung disease, 
chronic obstructive pulmonary disease, is not related to 
service or to asbestos exposure in service.

After consideration of all the evidence, the Board finds that 
the veteran does not have a pulmonary disability due to 
asbestos exposure to include asbestosis and the Board finds 
that the veteran's current lung disability is not related to 
his period of service.  The preponderance of the evidence is 
against the claim for service connection for a pulmonary 
disability to include asbestosis, and the claim is denied.  
Since the preponderance of the evidence is against the claim 
for service connection for a pulmonary disability to include 
asbestosis, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA.  Gilbert, 1 
Vet. App. 49.  




ORDER

Entitlement to service connection for a pulmonary disability 
to include asbestosis is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

